Exhibit 10.5

 

AMENDMENT NO. 2 TO EMPLOYMENT AGREEMENT

 

THIS AMENDMENT NO. 2 TO EMPLOYMENT AGREEMENT (this “Amendment”), effective
January 1, 2013, is made between Kodiak Oil & Gas (USA) Inc., a Colorado
corporation (“Employer”), Kodiak Oil & Gas Corp., a Yukon Territory corporation
(“Company”) and Russ D. Cunningham (“Executive”).

 

RECITALS

 

WHEREAS, Employer, Company and Executive entered into an executive employment
agreement, effective January 1, 2011, as amended by Amendment No. 1 thereto
effective June 13, 2012 (the “Employment Agreement”), pursuant to which Employer
and Company provided continued employment of Executive, and Executive committed
himself to continue to serve Employer and Company on the terms and conditions
provided in the Employment Agreement; and

 

WHEREAS, Employer, Company and Executive now wish to amend the Employment
Agreement, as set out below.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the mutual covenants herein contained, and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, the parties agree as follows:

 

1.             The first sentence of Section 5.2(d) of the Employment Agreement
is hereby deleted and replaced with the following:

 

“Upon any termination of Executive’s employment on account of death or
disability, all unvested stock options and restricted stock, if any, that were
previously granted to Executive under the Plan will immediately become fully
vested and no longer subject to any restrictions on ownership or exercise,
unless otherwise provided in the applicable award agreement governing the terms
of the award.”

 

2.             Section 6.2 of the Employment Agreement is hereby deleted and
replaced with the following:

 

“a)          For purposes of this Agreement, a “Change of Control” shall mean
any of the following:

 

i)              Any “person” (as such term is used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”)
becomes the “beneficial owner” (as defined in Rule 13d-3 under the Exchange
Act), directly or indirectly, of securities of Company representing more than
50% of the total voting power represented by Company’s then outstanding voting
securities;

 

(ii)           A merger or consolidation of Company whether or not approved by
the Board of Directors of Company, other than a merger or consolidation that
would result in the voting securities of Company outstanding immediately prior
thereto continuing to represent (either by remaining outstanding or by being
converted or into voting securities of the surviving entity) at least 50% of the
total voting power represented by the voting securities of Company or such
surviving entity (or the parent of any such surviving entity) outstanding
immediately after such merger or consolidation, or a change in the ownership of
all or substantially all of Company’s assets to a person not related (within the
meaning of income tax Regulations Section 1.409A-3(i)(5)(vii)(b)) to the
Company; or

 

--------------------------------------------------------------------------------


 

(iii)          The replacement during any 12-month period of a majority of the
members of the Board of Directors of Company with directors whose appointment or
election was not endorsed by a majority of the members before the date of the
appointment or election.

 

b)            If Executive’s employment is terminated by Employer or Company
without Cause or if Executive terminates his employment for Good Reason during
the 12-month period following a Change of Control, then:

 

i)              Employer shall pay Executive, on the date that is sixty (60)
days following the date of such termination, but subject to Section 4.4(f) of
this Agreement, a lump sum payment equal to (a) Executive’s Base Salary at the
rate in effect on the termination date for a period of 24 months plus (b) an
amount equal to the most recent annual Cash Bonus paid to Executive pursuant to
Section 3.2 of this Agreement or the average Cash Bonus paid to Executive under
this Agreement and prior employment agreements, whichever is greater, subject
only to withholdings and deductions required by law and Executive’s execution of
a Release not more than 45 days following the termination of Executive’s
employment; and

 

ii)             in the event Executive elects continuance of applicable group
health insurance within the provisions of the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended (“COBRA”), and state law on a timely
basis, and makes the premium payments therefore, the Employer (or the applicable
successor or surviving entity in the Change of Control (the “Survivor”)) shall
cause Executive to be reimbursed for such premiums for Executive and Executive’s
immediate family and/or eligible dependents for a period of twenty-four (24)
months after such termination date.  Employer (or the Survivor) will provide
payment within 15 days of receiving proof of payment from the Executive,
provided that the Executive shall provide proof of payment within 15 days of
making such payment.  If, under a change of law or regulations, these payments
would have adverse tax consequences to either the Employer or the Company (or
the Survivor) or the Executive, these payments shall be cancelled.  This
Section 6.2(b)(ii) does not create a requirement that the Employer or the
Company (or the Survivor) provide health care coverage beyond what it is
required to provide within the provisions of COBRA.

 

c)             If Executive’s employment is terminated by Company as a result of
Executive’s disability during the 12 month period following a Change of Control,
Employer shall pay Executive in a lump sum payment on the date that is sixty
(60) days following the date of such termination, the amount of Severance Pay
calculated under Section 5.2 hereof, subject only to withholdings and deductions
required by law and Executive’s execution of a Release not more than 45 days
following the termination of Executive’s employment.

 

d)            Immediately upon the occurrence of a Change of Control, all of
Executive’s equity-based incentive compensation shall immediately vest
irrespective of whether Executive’s employment continues or is terminated
thereafter, except to the extent that such compensation is subject to
Section 409A and such acceleration would violate Section 409A or subject
Executive to additional taxes or interest under Section 409A.”

 

2. Except as modified herein, Employer, Company and Executive confirm that the
Employment Agreement remains unmodified and in full force and effect. The
Employment Agreement, as modified by this Amendment, constitutes the entire
agreement between the parties relating to the subject matter hereof.

 

3. This Amendment may be executed by the parties in separate counterparts,
including by electronic transmission via facsimile or e-mail, each of which such
counterparts when so executed and delivered shall be deemed to constitute one
and the same instrument.

 

[signature page follows]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have duly signed and delivered this Amendment as
of the day and year first above written.

 

 

EMPLOYER:

 

KODIAK OIL & GAS (USA) INC.

 

 

 

 

 

By:

/s/ Lynn A. Peterson

 

 

 

Name: Lynn A. Peterson

 

 

 

Title: Chief Executive Officer & President

 

 

 

 

 

COMPANY:

 

KODIAK OIL & GAS CORP.

 

 

 

 

 

By:

/s/ Lynn A. Peterson

 

 

 

Name: Lynn A. Peterson

 

 

 

Title: Chief Executive Officer & President

 

 

 

 

 

EXECUTIVE:

 

 

 

 

 

By:

/s/ Russ D. Cunningham

 

 

 

Name: Russ D. Cunningham

 

3

--------------------------------------------------------------------------------